Examiner Statement of Reasons for Allowance

1.	Claim(s) 1 – 20 are allowed.

2. 	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, the method for controlling a plurality of speakers of an in-vehicle communication system, as a whole, in combination with the specific step(s) for determining a correlation between a detected acoustic disturbance and the pre-defined acoustic signature, generating a control signal and controlling an output audio signal to one or more of the plurality of speakers of the in-vehicle communication system based on the generated control signal, and removing the first audio signal from the output audio signal output to the one or more of the plurality of speakers of the in-vehicle communication system when the generated control signal indicates the first audio signal is to be excluded from the output audio signal, has not been found in the prior art. 
	Claim(s) 2 – 11 and 16 depend on claim 1.


	Regarding claim 12, the system for controlling an in-vehicle communication system comprising a plurality of speakers, a plurality of microphones, and processing circuitry, in combination with the specific function(s) performed by the processing circuitry for determining a correlation between a pre-defined acoustic signature and a detected acoustic disturbance resulting from a tactile interaction proximate the sound inlet of the first microphone, generating a control signal corresponding to the pre-defined acoustic signature and controlling an output audio signal to one or more of the plurality of speakers of the in-vehicle communication system based on the generated control signal, and removing the first audio signal from the output audio signal output to the one or more of the plurality of speakers of the in-vehicle communication system when the generated control signal indicates the first audio signal is to be excluded from the output audio signal, has not been found in the prior art. 
	Claim(s) 13, 14, and 17 depend on claim 12.


	Regarding claim 15, the non-transitory computer-readable storage medium for storing computer-readable instructions executed by a computer to perform a method for controlling a plurality of speakers of an in-vehicle communication system, as a whole, in combination with the specific step(s) for determining a correlation between a detected acoustic disturbance and the pre-defined acoustic signature, generating a control signal and controlling an 
	Claim(s) 18 - 20 depend on claim 15.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is 571-272-8927.  The examiner can normally be reached 9:00am-5:30pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on [ 571-272-7848 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654